[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Defendant having been defaulted by motion made before Judge Pellegrino on July 10, 1995, this matter proceeded by way of a hearing in damages. Plaintiff alleged that defendant maliciously made statements that were false and known to him to be false that resulted in a revocation of a bond that plaintiff had been released on. After said revocation, plaintiff was incarcerated at Somers Correctional Center for one week and was confined to his cell. Plaintiff testified that after approximately one week of incarceration, a further court hearing was held and his bond was reinstated and he was released.
At the time of the bond revocation, plaintiff had been employed as the sole owner and operator of an oil company and because of his incarceration for that week, he lost four of his biggest customers because he was not able to service their accounts. Plaintiff testified that lost profits amounted to $3,000 per each account, or a total of $12,000 for lost profits. Further, plaintiff was obligated for attorney fees to the `law office of' John Williams in the amount of $5,000.
Judgment enters in the amount of $17,000 plus costs.
/s/ Kulawiz, J. KULAWIZ